FLETCHER, Judge
(concurring in part, dissenting in part):
We should act in this case consistent with our opinions in United States v. Clay, 10 M.J. 269 (C.M.A.1981), and United States v. McAnally, 10 M.J. 270 (C.M.A. 1981). The majority opinion clearly indicates that, regardless of the resolution of the certified question, it would not result in “a material alteration of the situation for the accused or for the Government.” I agree with this conclusion. I expressly disassociate myself from the unnecessary conclusion, if any, drawn by the lead opinion as to the import of the decision in United States v. Mack, 9 M.J. 300 (C.M.A.1980), on records of summary courts-martial. See United States v. Mack, supra (FLETCHER, J., dissenting).